Citation Nr: 1721347	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for Hepatitis C is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for Hepatitis C.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the May 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for hepatitis C.




CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the claim for entitlement to service connection for Hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the May 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for Hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for Hepatitis C, further discussion of the VCAA is unnecessary.

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, the Veteran's original claim for service connection for Hepatitis C was denied in a May 2006 rating decision, on the basis that the Veteran was not diagnosed with Hepatitis C during service or within one of year of his discharge.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance. 

Accordingly, the May 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In October 2009, the Veteran filed to reopen the claim of entitlement to service connection for Hepatitis C.  The claim was denied in a February 2010 rating decision.  The Veteran filed a notice of disagreement (NOD) as to the denial in March 2010.

Pertinent evidence received since the May 2006 denial of the claim include the Veteran lay statement contained in his March 2010 Notice of Disagreement, April 2017 testimony before the undersigned, and a May 2017 buddy statement from a fellow service member.  The Veteran's statement in 2010 discusses the possibility of infection during immunization during service. Both his testimony in April 2017 and the buddy statement of May 2017 discuss a possible outbreak of Hepatitis C at Fort Hood during the Veteran's time in service.  The Veteran also gave lay statements regarding possible hepatitis C symptoms that had their onset during service, including skin issues and yellow coloring of his eyes.  The newly received evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118 (VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement).

For these reasons, the Board finds that the additional evidence received since the previous denial is new and material.  The criteria for reopening the claim for service connection for Hepatitis C have therefore been met.


ORDER

The application to reopen the claim of service connection for Hepatitis C is granted.


REMAND

The Veteran claims that his hepatitis C is due to military service.  During the April 2017 hearing, he testified that during service there was an outbreak of Hepatitis C at a Fort Hood mess hall while he was stationed there.  A May 2017 buddy statement from Mr. J.J. also states there was a Hepatitis C outbreak at Fort Hood during the Veteran's time there in service.  The Veteran had also previously stated that he was possibly infected from airsoft gun injectors used to provide immunizations while in service.  See March 2010 Written Statement from Veteran.

The Board notes that medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection. The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which the determination of service connection should include a full discussion of all modes of transmission and, if applicable, a rationale as to why an air gun was the source of the Hepatitis C. FL 04-13.

The Board notes that the above Training Letter and Fast Letter have been rescinded and summaries incorporated into VA's Adjudication Procedures Manual, M21-1.

Here, service treatment records were found to be incomplete by the AOJ.  See June 2004 Notification Letter.  The Veteran's entrance physical is the only record available and it does not note a diagnosis of Hepatitis C at the time the Veteran entered active duty.  Post-service medical records indicate that the Veteran was diagnosed with Hepatitis C in 2003.  See April 2003 VA Treatment Record. 

As noted above, the evidence of record suggests a potential relationship between the Veteran's currently diagnosed hepatitis C and service.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his diagnosed Hepatitis C.  The Board therefore finds the evidence of record clears the low threshold for obtaining a VA examination and medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records should also be obtained, to include treatment at Houston VA Medical Center. 38 U.S.C.A. § 5103A(c) (West 2014); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include records from Houston VA Medical Center, which have not already been associated with the claims file.

2.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his Hepatitis C disability.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed

Following a complete review of the record and clinical evaluation, the examiner should provide the following medical opinion: 

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed hepatitis C had its onset during or is related to the Veteran's period of active service? 

In rendering the opinion, the examiner should consider the Veteran's contention that hepatitis C resulted from air gun vaccinations during service and lay statements regarding an outbreak of Hepatitis C at a dining facility at Fort Hood. The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

 3. After the additional evidence is received, readjudicate the claim on appeal. If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


